ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11, 13-15 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“a first engagement member coupled to the first latch; a second engagement member coupled to the second latch; and wherein the link member is in physical contact with the first engagement member intermittently, and wherein the link member is in physical contact with the second engagement member continuously”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 7-10, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 7, and at least in part, because claim 7 recites the limitations: 	“a first engagement member coupled to the first latch; a second engagement member coupled to the second latch; and wherein the link member is in physical contact with the first engagement member intermittently, and wherein the link member is in physical contact with the second engagement member continuously”	The aforementioned limitations in combination with all remaining limitations of claim 7, are believed to render said claim 7 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 11, 13-15, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 11, and at least in part, because claim 11 recites the limitations: 	“a first engagement member coupled to the first latch; a second engagement member coupled to the second latch; and wherein the link member is in physical contact with the first engagement member intermittently, and wherein the link member is in physical contact with the second engagement member continuously”	The aforementioned limitations in combination with all remaining limitations of claim 11, are believed to render said claim 11 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835
July 14, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835